Title: James Madison to Nicholas P. Trist, 23 April 1828
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                April 23. 1828.
                            
                        
                        I have recd. your favor of the 17th. & thank you for the copy of Mr. Jeffersons letter to Mr. Norvell
                            on the deceptive & licencious character of the press. My answer to the letter of General Lafayette referring to
                            the abuse abroad of that of Mr. Jefferson in decrying the liberty of the press, appealed for an antidote to the known
                            attachment of Mr. J. to a free press, as a necessary guardian of free Government, to which no man could be more devoted
                            than he was.
                        There is but too much truth in the picture of newspapers, as sketched in the letter to the Philadelphia
                            Printer. But the effect of their falsehoods & slanders, must always be controuled, in a certain degree, by
                            contradictions in rival or hostile papers, where the press is free. The complaint nevertheless applies with much force to
                            the one-sided publications which happen to predominate at particular periods, or under particular circumstances. It is
                            then that the minds best disposed may be filled with the most gross and injurious untruths. Those who see erroneous
                            statements of facts, without ever seeing a contradiction of them, & specious comments, without any exposure of
                            their fallacies, will of course be generally under the delusions, so strongly painted by Mr. Jefferson. It has been said
                            that any Country might be governed at the will of one who had the exclusive privilege of furnishing its popular songs. The result
                            would be far more certain from a monopoly of the politics of the press. Could it be so arranged, that every newspaper,
                            when printed on one side, should be handed over to the press of an adversary, to be printed on the other, thus presenting
                            to every reader both sides of every question, truth would always have a fair chance. But such a remedy is ideal; and if
                            reducible to practice, continual changes in the arrangement would be required, by the successive revolutions in the state
                            of parties, & their effect on the relative opinions & views of the same Editors, revolutions producing,
                            when not duly anticipated & provided for by a candid career, the mortifying incongruities & perplexities,
                            of which so many striking examples are seen. But I am running into observations, as unnecessary on the present occasion,
                            as they would probably be unavailing where most applicable.
                        I had adverted to the papers subscribed "The Spirit of—87," before my attention was pointed to them. The
                            analytic & demonstrative views taken of the subject are able & instructive. If liable to any criticism it
                            is that they have a superfluity of those meritorious characteristics. With affectionate salutations
                        
                            
                                James Madison
                            
                        
                    Should the copy of the letter to Mr. Nowell have left a blank requiring another copy, I will return the one sent